The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
Current Status of Claims 
By amendment of April 28, 2022, the Applicant argues that claims 1 and 11 emphasize distinguishable features of the instant invention. Therefore, claims 1-13 are currently active in the application and in condition for allowance.

Allowable Subject Matter
The following is an examiner's statement of reasons for allowance. It is respectfully submitted that none of the references of the record show the limitations of claims 1, 11: “A touch surface device, comprising: an element comprising a first face forming the touch surface and a second face opposite to the first face; an acoustic wave sensor including at least one portion of piezoelectric material disposed between two electrodes, the portion of piezoelectric material and both electrodes having a wave shape including a plurality of wrinkles even when the sensor is not moving the sensor being secured to the second face of the element such that apexes or valleys of the wrinkles are in contact with the second face of the element; and an electronic circuit coupled to the electrodes of the sensor and configured to identify, from an electric signal outputted from the electrodes of the sensor, at least one touch gesture made on the touch surface.”,  as illustrated at least in Figure 1 and described in paragraphs [0055-0035] if the instant published application US Patent Publication 2020/0401262 A1. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Olga V. Merkoulova whose telephone number is ((571)270-7796.  The examiner can normally be reached on Mon-Fri. from 7:30-5:00.
If attempts to reach the examiner by telephone are unsuccessful, the examiner's Supervisor, LunYi Lao can be reached on (571) 272-7671.  The fax phone number for the organization where this application or proceeding is assigned is 703-872-9306.  Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197/ (Tall-free). 

/OLGA V MERKOULOVA/Primary Examiner, Art Unit 2692